Citation Nr: 0816009	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-38 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
traumatic head injury.

2. Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1973 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a March 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that hearing is of record. In correspondence, 
dated March 2008, the veteran raised a claim for rating in 
excess of 30 percent for his service connected Post Traumatic 
Stress Disorder (PTSD). Additionally, during March 2008 
Travel Board hearing the veteran raised a claim for a Total 
Disability Evaluation based upon Individual Unemployability 
(TDIU). Neither of these claims have been adjudicated and 
they are REFERRED to the RO for appropriate action. 

The issue of an increased rating for a traumatic head injury 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Cardiomyopathy is not etiologically related to the veteran's 
active service, nor is it secondarily related to the 
veteran's service connected Post Traumatic Stress Disorder 
(PTSD). 





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
cardiomyopathy have not been met. 38 U.S.C.A. § 1110, 1031 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2005 
and November 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. Additionally, the November 2006 letter provided notice 
of how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Although the November 2006 letter was not 
timely received, the denial of the claim in the instant 
decision makes the timing error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any outstanding 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analysis

The veteran contends that his heart condition is secondary to 
his service connected PTSD disability. Because there is no 
competent medical evidence linking the veteran's current 
heart condition to his PTSD disability, the claim will be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

VA treatment records, dated October 2004, reflect that the 
veteran had an abnormal electrocardiogram and underwent 
cardiac perfusion imaging for his heart. The veteran could 
not complete the test due to shortness of breath. Private 
medical records from A.G., MD, dated July 2004, show that the 
veteran currently has idiopathic dilated cardiomyopathy and 
uncontrolled hypertension. 

The veteran underwent an October 2005 VA examination for his 
heart condition. At the examination, the veteran reported 
that he had had a heart attack and he currently experienced 
shortness of breath. However, the examiner determined that 
after reviewing the claims file there was no medical evidence 
showing that the veteran had a heart attack. 

Physical examination included review of a September 2005 
echocardiogram, an electrocardiogram, and an exercise 
treadmill test. The echocardiogram results returned normal, 
except that there was mild diastolic dysfunction and mild 
aortic sclerosis without stenosis. The electrocardiogram 
reflected a left anterior vesicular block and mild left 
ventricular hypertrophy. The veteran could not complete the 
exercise treadmill test due to fatigue, but the examiner 
noted that there was no objective or subjective evidence for 
myocardial ischemia. 

The examiner diagnosed the veteran with dilated 
cardiomyopathy nearing resolution and opined that it less 
likely related to the veteran's PTSD. He reported that the 
most likely explanation for the veteran's current heart 
condition is a virus. Also, he noted the veteran's heart 
condition has improved from therapy, as reflected in an 
improvement in the veteran's heart ejection fraction. There 
was no medical evidence showing that the veteran had a heart 
attack or coronary artery disease. As a result, the examiner 
concluded that it was less likely that the veteran's heart 
condition is secondary to his PTSD. 

At the March 2008 Travel Board hearing, the veteran reported 
that his PTSD therapist told him his heart condition is 
probably related to his PTSD, but that she would not submit a 
statement for his claim.  

The Board finds that the evidence does not show that the 
veteran's heart condition is etiologically related to his 
PTSD. Although the veteran has been told that his heart 
condition may be related to PTSD, it is well-established that 
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). The record includes a 
VA examination on the veteran's heart condition. After a 
thorough physical examination and review of the claims file, 
the VA examiner opined that it is less likely that the heart 
condition is related to PTSD. He explained that the most 
likely cause of the heart condition was a virus and that the 
veteran's condition was improving as reflected in an 
improvement in his heart ejection fraction. The Board finds 
the October 2005 VA examination report probative. 

Lastly, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection). Thus, the veteran's claim for 
service connection for a heart condition must be considered 
on a direct basis. 

The veteran's service medical records do not reflect any 
complaints or treatment for any heart condition, nor is there 
any other evidence suggesting the veteran's heart condition 
is related to any incident of active service. The veteran was 
advised of the need to submit medical evidence demonstrating 
a nexus between a current disability and service through an 
August 2005 VCAA letter from the RO, but he has failed to do 
so. A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised in 
August 2005 VCAA letter of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service. Accordingly, the 
preponderance of the evidence indicates that the veteran's 
heart condition is not causally or etiologically related to 
any incident of his active duty service on a direct basis or 
as secondary to his PTSD. As such, the claim is denied.  


ORDER

Service connection for a heart condition as secondary to PTSD 
is denied. 


REMAND

The claim for a rating in excess of 10 percent for a 
traumatic head injury is remanded because further development 
is necessary to determine whether the veteran has multi-
infarct dementia as a result of the head injury. 

During active service the veteran had a head injury from a 
mine explosion. The veteran was granted service connection 
for his head injury in a November 2005 RO decision and 
assigned a 10 percent evaluation under Diagnostic Code (DC) 
8045. 38 C.F.R. § 4.124(a) DC 8045. DC 8045 provides that 
purely subjective complaints such as headache, dizziness, and 
insomnia recognized as symptoms of brain trauma cannot be 
rated more than 10 percent under DC 9304 unless there is a 
diagnosis of multi-infarct dementia. At the March 2008 Travel 
Board hearing the veteran testified that he had symptoms of 
dementia, and that he had worsening symptoms of forgetfulness 
resulting in incapacity. 

The veteran was afforded an October 2005 VA examination for 
his head injury. MRI testing revealed mild right sided 
atrophy and calcification. A mini-mental status examination 
was performed and it was noted that the veteran "lost two 
points" on the short-term memory test. The examiner 
concluded that the veteran had post traumatic head injury 
syndrome and that he had a concussion from the injury. The 
examination report does not address whether the veteran has 
dementia or any other memory impairments.  

The Board finds that another VA examination is necessary to 
determine whether the veteran has multi-infarct dementia and 
if so, the nature and extent of it. The examiner should 
comment on how the veteran's abnormal MRI from the October 
2005 VA examination is related to the veteran's complaints of 
memory loss.  The examiner should also comment on the 
veteran's ability to understand complex commands, impairment 
of short and long term memory, judgment, mood and motivation 
disturbances, and ability to maintain effective work and 
social relationships.  

Accordingly, the case is REMANDED for the following action:

1. The veteran shall be afforded an 
additional VA examination. The examiner 
should review the claim with particular 
attention to the abnormal MRI results from 
the October 2005 VA examination. He or she 
should also determine whether the veteran 
has multi-infarct dementia and if so, the 
nature and extent of it. Additionally, the 
examiner should comment on the veteran's 
ability to understand complex commands, 
the impairment of his short and long term 
memory,  judgment, mood and motivation 
disturbances, and ability to maintain 
effective work and social relationships. 

2. After completion of the above, and any 
additional development of the evidence, 
the RO/AMC should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


